Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 6/13/2022.
Claims 1, 3-7 and 9-10 are presented for examination.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There seem not to be support for the newly amended features "wherein the content creation section (1020) creates the content by combining a first optional part displayed in a case of meeting a first user information with a second optional part displayed in a case of meeting a second user information different from the first user information, and wherein the second content display section (1040) displays the first optional part in the content in the case of meeting the first user information, while displays the second optional part
in the content in the case of meeting the second user information." .Applicant cites paragraph 0152 of specification as filed.  Nevertheless, the Examiner wants to point out that filed specification only contains 0140 paragraphs and therefore there seems not to be any support for the claim amendments.
  .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112, second paragraph, because the “in case of meeting a first user information ….in case of meeting a second user information…. (on lines 17, 18 and 21) Doesn’t positively recite the limitation because in case that the fist user information is not met or the second user information is not met the content is not combined when the criteria are not met. In the case that the first user information or second information is not met then the content is not combined and therefore any steps after the “In case of meeting… doesn’t necessarily have to take place. Correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamadolli et al. (2017/0185612 hereinafter Kamadolli).
	With respect to claims 1, 9 and 10, Kamadolli teaches a communication unit (31) for receiving an operation signal and sending a management screen to a business operator terminal (i.e. Business application” or “solution package” refers to a software program which is used to execute a business process, i.e., perform the procedures or steps of the business process. The business application may be an “on premise” application or may be provided as “on-cloud” solution. The business application may be interactive and includes one or more graphical user interfaces (GUIs). A user/business operator terminal receives/ can query, modify, and input data and analyze results instantaneously though the one or more GUIs. A graphical user interface (GUI) of the business application comprises a webpage)(paragraph 0029);
	a storage unit (32) for storing a plurality of parts constituting a part of content (i.e.  webpage is saved and stored in a page layout library 140. Therefore, customized webpages may be created and stored in the page layout library 140 for later reuse. The page layout library 140 may store one or more predefined page layouts or webpages (provided by vendors based upon the business process) which can be used directly)(see Figure 1);
	A content creation section (1020) for creating the content by combining the plurality of parts which are respectively arranged at desired positions and selected from the storage unit (32) (see paragraphs 0030-0338, 0049, Figures 1,2 and 7);
	Wherein the parts include essential parts which are essential for displaying the content and are restricted from being edited by a user, and at least one optional part which can be arbitrarily added and is created by the user, wherein the content creation section (1020) creates the content by arranging the optional part between the essential parts (i.e. the body may include one or more configurable and/or non-configurable UI portlets. Portlets refer to pluggable UI components displayed in a web or an enterprise-portals. The non-configurable UI portlets have fixed code and cannot be edited such as non-configurable webpage images, videos, etc. The header, the footer, and the body of the webpage may comprise one or more widgets) (see Figures 1, 2, 7 and paragraph 0030);
	With respect to the newly to the newly added limitation of a second content display section (1040) for displaying the content created by the content creation section (1020)(i.e. page layout controller 510 for rendering the webpage based upon the final page layout ); wherein the content creation section (1020) creates the content by combining a first optional part displayed in a case of meeting a first user information with a second optional part displayed in a case of meeting a second user information different from the first user information, and wherein the second content display section (1040) displays the first optional part in the content in the case of meeting the first user information, while displays the second optional part in the content in the case of meeting the second user information.  Kamadolli teaches on paragraphs 0030-0338, 0049, Figures 1,2 and 7, specially  Figure 7, step 705 “identify sections of the webpage and widgets positioned in the corresponding sections” and at step 706 “integrate the identified  widgets to the corresponding sections of the webpage and to one or more security rules defined by the webpage”.   
	
	With respect to claim 3, Kamadolli further teaches the content creation section (1020) rearranges the essential parts which are arranged at predetermined positions, and arranges the optional part between the essential parts to create the content (see paragraphs 0030-0338, 0049, Figures 1,2 and 7).

	With respect to claim 4, Kamadolli further teaches a first optional part creation section (1010) for displaying an optional part creation screen corresponding to a format selected from among a plurality types of formats prepare in advance, and creating the optional part corresponding to contents set in the optional part creation screen (see paragraphs 0030-0338, 0049, Figures 1,2 and 7).

	With respect to claim 6, Kamadolli further teaches a third optional creation section (1010) which creates a new optional a new optional part by combining a plurality of optional parts which are respectively arranged at desired positions and selected from the storage unit (32) (see paragraphs 0030-0338, 0049, Figures 1,2 and 7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kamdolli.
	Claim 5 further recites a menu setting screen for setting a group in which optional part is classified as a menu and links the optional part to correspond to the group.  Official Notice is taken that it is old and well known to for setting menu screens to correspond to input means/optional parts that are needed for completion of a web page and the like.  For example, when finishing a job application and the like, a menu screen is displayed and the user can go to the corresponding tab on the menu page that corresponds to the particular input/optional parts that the user needs to complete. It will have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included a menu setting screen for setting a group in which optional part is classified as a menu and links the optional part to correspond to the group, in order to better classify the missing/optional parts.       
	
	Claim 7 further recites displaying the content according to each device type.  Official Notice is taken that it is old and well known to display content based on the display type.  For example, content display on cellular phones are configure for the small screen, in order to allow the viewers to view the entire information in that small screen.  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included displaying the content according to each device type, in order to obtain the above mentioned advantage.

The following prior art are considered pertinent to applicant's disclosure are made of record and not relied upon are:
	Article titled "The series editorial department which can do it, and made homepage builder 21” teaches "Page list view" displays a list of pages included in the site. The other "Parts List View" shows a list of parts that can be inserted into the page. When creating or editing a home page with Home Page Builder SP, first you open the page that you want to edit from the page list view. Then, if necessary, insert the parts displayed in the parts list view into the page to create them.  “Part” is a part that can be inserted into a page. Homepage Builder SP creates a homepage by adding various parts to the page and editing the parts. There are various types of parts that can be freely inserted into the page. In addition, the parts are already inserted in the page created from a template. You can freely edit those parts as well. 
	WO 2009028334 A1 teaches a component to be edited is more easily and more reliably learned. A display area display control section (145) controls display so that display objects representing components of a Web page are displayed in the order in which the components of the Web page are placed in a display area. If the display objects are placed in an editing area, an editing area display control section (148) controls display so that editing objects for changing the attributes of the components represented by the display objects are displayed in the editing area. The information processing device, method, and program can be applied to a personal computer for editing a Web page.

Response to Arguments
Applicant argues that Kamadolli doesn’t teach when a specific condition is met, the part corresponding to the condition is displayed in the content”. The Examiner wants to point out that as stated above, that the specific conditions doesn’t have to be met because the steps are not positively recited.  See 112 rejections above.  Nevertheless, even if the steps were positively recited, Kamdolli teaches at  Figure 7, step 705 “identify sections of the webpage and widgets positioned in the corresponding sections” and at step 706 “integrate the identified  widgets to the corresponding sections of the webpage and to one or more security rules defined by the webpage”. The security rules  are equivalent to the claimed specific conditions that are met for arranging the content.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Point of contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715. The examiner can normally be reached Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688